Title: From Thomas Jefferson to James Wilson, 21 September 1791
From: Jefferson, Thomas
To: Wilson, James



Sir
Monticello Sep. 21. 1791.

Colo. Lewis tells me you had proposed to come to this neighborhood to make a settlement of the business of mine in your hands, and that it would be convenient to you to fix on the time when I should be at home. He writes you on this subject. I shall be here about a fortnight longer, and am very anxious this settlement should be as much sooner as possible that I may have the more time afterwards to arrange other matters which cannot be done till I know the exact state of this. The bearer is sent express to carry you these letters and will bring us the notification of the day we may expect to see you, if you will be so good as to fix it.—I am Sir with much esteem Your most obedt. humble servt.,

Th: Jefferson

